Citation Nr: 1231641	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-30 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether the reduction of a 20 percent disability rating for service-connected left patellar arthritis and chondromalacia status post arthroscopy to a 10 percent disability rating effective February 15, 2008, was proper.

2.  Entitlement to an increased rating for service-connected left patellar arthritis and chondromalacia status post arthroscopy.

3.  Entitlement to a rating in excess of 10 percent for service-connected right patellar arthritis and chondromalacia.

4.  Entitlement to a rating in excess of 10 percent for right rotator cuff impingement syndrome.

5.  Entitlement to a rating in excess of 10 percent for left rotator cuff impingement syndrome.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to October 1989.

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2006 rating decision in which the RO continued a 20 percent rating for left patellar arthritis and chondromalacia status post arthroscopy, and 10 percent ratings for right patellar arthritis and chondromalacia, right rotator cuff impingement syndrome, and left rotator cuff impingement syndrome.  In March 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals ) in October 2008.  

In a May 2008 rating decision, the RO reduced the rating for left patellar arthritis and chondromalacia status post arthroscopy to 10 percent, effective February 15, 2008.

Although the Veteran never specifically appealed the May 2008 rating decision implementing the rating reduction, the Board deems the issue of whether the reduction was proper to be part and parcel of the current appeal.  In this case, the Veteran's increased rating claim on appeal involves a consideration of the history of his service-connected left patellar arthritis and chondromalacia status post arthroscopy from August 30, 2005 (the Veteran's increased rating claim was received by the RO on August 30, 2006; see 38 C.F.R. § 3.400(o)), including the reduction.  Further, the United States Court of Appeals for Veterans Claims (Court) has held that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  Furthermore, the Board notes that the RO referenced the May 2008 reduction in the September 2008 SOC and included citation to 38 C.F.R. § 3.105(e) (concerning reductions).  

Therefore, in light of the evidence of record, and to give the Veteran every consideration in connection with the appeal, the Board has characterized the appeal as encompassing all five matters set forth on the title page.  The reduction issue has been separately addressed for the sake of convenience.  And, as the claim is here being granted, the Board finds no prejudice to the Veteran in proceeding with a final decision at this juncture.  

The issues of entitlement to a rating in excess of 20 percent for service-connected left patellar arthritis and chondromalacia status post arthroscopy, a rating in excess of 10 percent for service-connected right patellar arthritis and chondromalacia, a rating in excess of 10 percent for right rotator cuff impingement syndrome, and a rating in excess of 10 percent for left rotator cuff impingement syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected left patellar arthritis and chondromalacia status post arthroscopy was rated 20 percent disabling for more than five years when the RO reduced the rating to 10 percent.

2.  The RO's May 2008 rating decision was made without consideration of pertinent laws and regulations.


CONCLUSION OF LAW

The May 2008 rating decision reducing the Veteran's service-connected left patellar arthritis and chondromalacia status post arthroscopy from 20 percent to 10 percent disabling was improper and the 20 percent disability evaluation is restored.  38 C.F.R. §§ 3.105, 3.344 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

As concerning the Veteran's current claim seeking restoration of the previously assigned 20 percent disability rating for his service-connected left patellar arthritis and chondromalacia status post arthroscopy, the Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. 

This issue involves a ratings reduction.  As explained below, there are specific notice requirements, found in 38 C.F.R. § 3.105(e), which are applicable to reductions in ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the VCAA.  The Court has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one . . . .") [quoting Busic v. United States, 446 U.S. 398, 406 (1980)]; see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).

In any event, as will be explained below, the Board is restoring the previously assigned 20 percent disability rating.  Any possible lack of parallel compliance with the VCAA is rendered harmless thereby.

Factual Background/Law and Regulations/Analysis

The Veteran is seeking restoration of the previously assigned 20 percent disability rating for his service-connected left patellar arthritis and chondromalacia status post arthroscopy.  As indicated above, the Veteran's claim of entitlement to a disability rating in excess of 20 percent for left patellar arthritis and chondromalacia status post arthroscopy will be addressed in the Remand section below.

In the interest of clarity, the Board will address the pertinent law and regulations and their application to the facts and evidence.  The Board initially observes that the Veteran's claim for restoration of the 20 percent disability rating is separate from his claim of entitlement to an increased disability rating.  A restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was appropriate, whereas an increased rating claim is initiated by the Veteran and concerns his disagreement with the disability rating assigned to a service-connected disability.  As will be discussed below, these claims require the application of distinctive procedural requirements, burdens of proof, and law and regulations.

Reductions in ratings.

(i.)  Basis for reduction.

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when a RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2011).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  In this case, the Veteran's 20 percent rating for his left patellar arthritis and chondromalacia status post arthroscopy had been in effect for a period longer than five years.

(ii.)  Procedure.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2011).

Analysis

The Veteran is seeking restoration of the 20 percent rating that had been in effect from November 17, 1997.  

In essence, as explained above, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.

In order for a ratings reduction to be properly effectuated, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record.

Notice of reduction.

As mentioned, in some instances the beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2011).  Here, however, as the lower evaluation implemented in May 2008 by the RO did not result in a reduction or discontinuance of compensation payments currently being made, a rating proposing such was not here necessary.  The Board notes that rating decisions dated in October 2007 and May 2008 included findings of a combined evaluation for compensation of 70 percent.

Propriety of rating reduction.

As to this issue then, the question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.

In a March 1999 rating decision, the 10 percent rating assigned for the Veteran's service-connected left patellar arthritis and chondromalacia status post arthroscopy was increased to 20 percent, effective November 17, 1997.  As previously noted, as his rating was reduced to 10 percent effective February 15, 2008, the 20 percent disability rating was in effect for more than five years.  As such, the provisions of 38 C.F.R. § 3.344 apply.  In reaching its reduction decision, the RO relied upon a February 2008 VA examination report.

Crucially, a review of the May 2008 rating decision [and subsequent adjudications, including the September 2008 SOC and the December 2011 supplemental SOC (SSOC)] indicates that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.

Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. at 350; see also Brown v. Brown, 5 Vet. App. at 421.  As such, the RO's failure to make such a determination in this case renders the reduction improper. 

The Board recognizes that the RO in May 2008 set forth relevant medical evidence found as part of the February 2008 VA examination, and thereafter indicated that there was an improvement in the Veteran's service-connected left leg disorder.  However, as indicated above, the RO failed to find that the alleged symptomatology actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced.  The RO's failure to comply with the requirements renders the reduction from 20 percent to 10 percent void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992).

The Board also notes that while the examiner who conducted the February 2008 VA examination at the onset commented that "[the Veteran] has a review of record," it is not clear to the Board whether she in fact had an opportunity to review the Veteran's claims folder.  As mentioned, the applicable provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. 

In Schafrath, at 595, the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case.  Accordingly, the previously assigned 20 percent rating for the left patellar arthritis and chondromalacia status post arthroscopy is restored as of February 15, 2008.  The appeal is allowed to that extent.


ORDER

Restoration of the 20 percent disability rating for service-connected left patellar arthritis and chondromalacia status post arthroscopy is granted, effective February 15, 2008.  


REMAND

Concerning the additional four matters on appeal, in which the Veteran seeks increased ratings for his right and left knee disabilities, and his right and left shoulder disabilities, remand is necessary.

The Board notes that the Veteran was last afforded a VA examination to evaluate his service-connected bilateral knee and shoulder disabilities in February 2008.  This was more than four years ago.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the February 2008 VA examination is stale as it was conducted more than four years ago.  Here, while the Veteran has not overtly informed VA that his service-connected knee and shoulder disabilities have "worsened" since he was afforded the February 2008 VA examination, review of VA medical records (found within "Virtual VA") shows that an October 2010 VA primary care follow up note includes a diagnosis of arthralgias of the knees and shoulders.  Also, and of significant note, a July 2011 VA primary care outpatient treatment note shows that a prescription for Vicodin was increased.  This July 2011 increase in the prescribed amount of Vicodin, to the Board, implies at least a possible worsening of the Veteran's service-connected orthopedic disabilities now on appeal.  

Therefore, the Board finds that a thorough and contemporaneous medical examination, that takes into account the records of prior medical treatment - it appears that the VA examiner in February 2008 did not have the opportunity to review the Veteran's complete claims folder -- should be conducted so that the disability evaluation will be a fully informed one must be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in readjudicating the increased rating claims the /AMC RO must consider the Hart decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination to determine the severity of the service-connected right and left knee disabilities and his right and left shoulder disabilities.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the service-connected right and left knee and right and left shoulder disabilities.  

The examiner should identify, for each examined joint, any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should readjudicate the Veteran's four increased rating claims.  In this readjudication, the above-cited findings in the Hart decision should be considered.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


